JOSEPHINE LINKER HART, Judge, concurring. | SI agree that this case must be affirmed, but write separately because I wish to draw attention to the lamentable state of the law concerning whether or not a trial court has the authority to award alimony. The majority seems to be saying in its opinion that the trial judge has virtually unbridled authority to award alimony, if he or she decides to, as long as the payor seems to have more money than the payee. Sadly, I cannot fault this reading of our case law. Here, it is certainly true that Mr. Page has a greater monthly income than does his wife of one year. It is, however, disturbing that the sources of his income, his veteran’s disability, social security, pension, and income from a nonmarital Edward Jones Account, in other circumstances would all be “property” that Ms. Page would have no right to claim. One might find it difficult to see how it is equitable to grant Ms. Page a share of this property, particularly in light of the fact that the marriage lasted less than one year. However, the polestar in alimony cases seems to be rectifying the economic imbalances in earning power and standard of living of the parties. Kuchmas v. Kuchmas, 368 Ark. 43, 243 S.W.3d 270 (2006); Mitchell v. Bass, 2009 Ark. App. 640, 2009 WL 3153264. But there does not seem to be any consistency in the decisions of the appellate courts of this state. I dissented in Evtimov v. Milanova, 2009 Ark. App. 208, 300 S.W.3d 110, where the court of appeals affirmed the denial of alimony after a four-year marriage. Likewise in Whitworth v. Whitworth, 2009 Ark. App. 410, 319 S.W.3d 269, the court of appeals affirmed the denial of alimony after a twenty-year marriage. In Judge Robbins’s concurrence in Whitworth, he stated: I agree with the majority opinion and its rationale for affirming the trial court. I write separately to point out that our court recently affirmed a denial of alimony where the circumstances of the requesting spouse were significantly more dire than Ms. Whitworth’s. See Evtimov v. Milanova, [2009] Ark. App. [208], [300] S.W.3d [110] (March 18, 2009). In Evtimov, the requesting spouse could hardly communicate in English, was earning minimum wages from two part-time jobs, and was living out of his car inasmuch as the marital home was awarded to the more affluent spouse, who was earning a six-figure income as a professor at UALR. If we were correct in affirming the denial of rehabilitative alimony in Evtimov, we surely do not err in affirming in this case. In the instant case, Ms. Page’s circumstances certainly are not “dire.” She is younger than her ex-husband, employed, and still owns the home that she owned prior to the marriage. I submit that it does not appear equitable for Mr. Evtimov to be denied alimony in Pulaski County after a four-year marriage, Ms. Whitworth to be denied alimony in Grant County after a twenty-year marriage, and Ms. Page to receive alimony in Garland County after being married less than a year. Finally, there is a suggestion that this case is being affirmed because the amount of alimony that was awarded was only $350 a month for one year, and because appellant has a substantial monthly income, he will not miss it. The issue should not be whether the appellant will miss the amount of alimony he was forced to pay; but rather how much damage we are doing to the rule of law. I am certain we will miss that.